Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose an adaptor comprising all the claimed combination features and having particularly the adaptor facilitating pivoting of the inventory divider around an axis perpendicular to the length direction of the wires of the wire shelf, the adaptor comprising: a frame having two spaced apart longitudinal members; an axle attached at its opposite ends to the spaced apart longitudinal members, the axle configured to pivotably support the inventory divider; a resiliently flexible clip dependent from each of the longitudinal members, the resiliently flexible clips configured for releasably engaging parallel wires of the a wire- shelf; a transverse member extending between and connected with the spaced apart longitudinal members; and a resiliently flexible clip dependent from the transverse member for releasably engaging a cross-wire of the wire-shelf as recited in independent claim 1; or an inventory system comprising all the claimed combination features and having particularly the adaptor including a frame having two spaced apart longitudinal members; an axle attached at its opposite ends to the spaced apart longitudinal members, the axle configured to pivotably support the inventory divider; a resiliently flexible clip dependent from each of the longitudinal members, the resiliently flexible clips configured for releasably engaging parallel wires of the a wire-shelf; a transverse member extending between and connected with the spaced apart longitudinal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                                                                            
khc